Per Curiam: This is a writ of error to the county court of Cook county, sued out to reverse a judgment of sale rendered against the lands of plaintiff in error, on the application of the county treasurer, for certain unpaid and delinquent special assessments levied by the town of Cicero for a local improvement. The decision* of the case turns upon the question raised as to the sufficiency of the certificate of publication of the notice of the application for judgment. No other point is made. The certificate in question is precisely the same as those complained of in Hertig v. People ex rel. (ante, p. 237,) and Bass v. People ex rel. (ante, p. 207.) It was there held that the certificates were sufficient. Reference is here made to the opinions in those cases for a statement of the grounds upon which the decision of the question raised was based. For the same reasons the certificate here involved is held sufficient, and the judgment of the county court is affirmed. Judgment affirmed.